                Case 2:15-cv-02381-GMN-NJK Document 128 Filed 03/31/19 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Federal Home Loan Mortgage Corporation,
et al.,                                                JUDGMENT IN A CIVIL CASE
                     Plaintiff,
        v.                                             Case Number: 2:15-cv-02381-GMN-NJK
SFR Investments Pool 1, LLC,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is entered in favor of Plaintiffs Federal Home Loan Mortgage Corporation, Federal Housing
Finance Agency, and Federal National Mortgage Association and against Defendant SFR Investments Pool 1,
LLC.




         3/31/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ Aaron Blazevich
                                                             Deputy Clerk
